Order entered November 30, 2012




                                             In The




                                 NO. 05-12-01580-CV
                            MICHAEL LODISPOTO, Appellant

                                               VD




                                   ADI RUVOLO, Appellee
                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-03660-2012

                                           ORDER

       The Court has before it appellee’s November 30, 2012 emergency motion to enforce

injunction and emergency motion for clarification. The Court DENIES the emergency motion

for clarification. See TEX. R. APP. P. 10.1(b), 10.3(a)(3). This Court’s November 29, 2012 order

stayed the November 30, 2012 hearing before the trial court on appellee’s motion for contempt,

motion for order to show cause, and motion for sanctions. That order did not grant any relief

from the temporary injunction or writ of attachment previously issued by the trial court. The

Court REFERS the emergency motion to enforce injunction to the trial court to hear evidence

and grant appropriate relief. TEX. R. APP. P. 29.4(a).




                                                      ROBERT M. FILLMORE
                                                      JUSTICE